DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
This Office action is responsive to an amendment filed August 18, 2022. Claims 1, 3, 9-10 & 12-27 are pending. Claims 2, 4-8 & 11 have been canceled. Claims 1, 9-10, 12 & 20-21 have been amended. 
Claim Objections
Claim 22 is objected to because of the following informalities:  
In regards to claim 22, at line 3, the limitations “groove potion” should apparently read --groove portion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s newly presented claims require “a plurality of dog- bone cut patterns configured to permit flexibility in a first plane, the plurality of dog-bone cut patterns extend through the walled lumen, wherein individual dog-bone cut patterns of the plurality of dog-bone cut patterns including a first movable piece opposing a second movable piece, wherein the first movable piece including a tongue portion extending into a groove portion in the second movable piece” in claim 1, “further comprising a plurality of  generally "H" shaped cuts along a side of the walled lumen opposing the tongue portion and the groove portion of the plurality of dog-bone cut patterns” in claim 12, and “wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns” in claim 18. Thus, the claim(s) require(s) a plurality of dog-bone cut patterns that includes first and second plurality of dog-bone cut patterns located at 180º from the second plurality of dog-bone cut patterns in addition to a plurality of generally “H” shaped cuts opposing the tongue portion and the groove portion of the plurality of dog-bone cut patterns. However, the specification fails to teach such an embodiment. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 10, 13-15, 21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (US 2015/0342580) in view of Lenker et al. (US 2013/0274784) (“Lenker” hereinafter). 
In regards to claim 1, Clancy discloses a needle 700 comprising: 
a. a walled lumen having:
i.    a proximal end:
ii.    a distal end having:
      a tapered distal tip having a sharpened edge;
iii.    a plurality of zones located between the proximal end and the distal end, the plurality of zones comprising:
1.    a first zone 775, located distal of the proximal end, including a first spiral cut pattern with a first stiffness value;
2.    a second zone 785, located distal of the first zone 775, the second zone 785 having a second stiffness value;
3.    a third zone 795, located distal of the second zone 785, the third zone 795 including a second spiral cut pattern having a third stiffness value; and

    PNG
    media_image1.png
    802
    472
    media_image1.png
    Greyscale

wherein the first spiral cut pattern and the second spiral cut patterns extend through the walled lumen (see at least fig. 7 and par 0043-0044).
Clancy discloses a needle 700, as described above, that fails to explicitly teach a needle comprising a zone that includes a plurality of dog- bone cut patterns configured to permit flexibility in a first plane, the plurality of dog-bone cut patterns extend through the walled lumen, wherein individual dog-bone cut patterns of the plurality of dog-bone cut patterns including a first movable piece opposing a second movable piece, wherein the first movable piece including a tongue portion extending into a groove portion in the second movable piece. 
However, Lenker teaches that it is known to provide a needle comprising a zone that includes a plurality of dog-bone cut patterns (14, 15) configured to permit flexibility in a first plane, the plurality of dog-bone cut patterns (14, 15) extend through the walled lumen, wherein individual dog-bone cut patterns (14, 15) of the plurality of dog-bone cut patterns including a first movable piece 79 opposing a second movable piece 79, wherein the first movable piece 79 including a tongue portion 81 extending into a groove portion 82 in the second movable piece 79 (see at least abstract, figs. 2, 5 & 14-15, and par 0025-0026 & 0057-0058). 
Therefore, since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the second zone of the needle of Clancy with a plurality of dog-bone cut patterns configured to permit flexibility in a first plane, the plurality of dog-bone cut patterns extend through the walled lumen, wherein individual dog-bone cut patterns of the plurality of dog-bone cut patterns including a first movable piece opposing a second movable piece, wherein the first movable piece including a tongue portion extending into a groove portion in the second movable piece as taught by Lenker since such a modification would amount to applying a known technique (i.e. as taught by Lenker) to a known device (i.e. as taught by Clancy) ready for improvement to achieve a predictable result such as rendering the needle zone flexible while minimizing lateral movement or increasing torsional resistance to torque or side-to-side motion of the needle in the flexible zone (see at least par 0020 & 0033 of Lenker)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).	In regards to claim 3, Clancy discloses a needle 700 wherein the needle 700 is capable of sampling tissue from an airway of a subject (see at least par 0019).
In regards to claim 10, Clancy discloses a needle that fails to explicitly teach a needle wherein the second spiral cut pattern has a scribe pitch ranging from about 1 mm to about 10 mm, a scribe kerf ranging from about 0.005 mm to about 1 mm, or a combination thereof. However, Lenker teaches that it is known to provide a cannula wherein the spiral cut pattern has a scribe pitch ranging from about 1 mm to about 10 mm (i.e., the spacing between slot 14 is about 0.02” to about 1”) that can vary such that increased spacing increases the minimum radius of curvature achieved by compression of the radial slots 14 while decreased spacing allows for a smaller minimum radius of curvature (see at least par 0025). Therefore, since Clancy discloses that the cuts may be set at any pitch (see at least par 0046-0047), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker wherein the second spiral cut pattern, as taught by Clancy, has a scribe kerf ranging from about 0.005 mm to about 1 mm as claimed in order to allow for a smaller minimum radius of curvature achieved by compression of the radial slots since Lenker teaches that an increased spacing between slots increases the minimum radius of curvature achieved by compression of the radial slots while a decreased spacing between slots allows for a smaller minimum radius of curvature.
In regards to claim 13, Clancy discloses a needle that fails to explicitly teach a needle wherein the dog-bone cut pattern has a portion that is generally “U” shaped. However, since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052) and Lenker teaches that it is known to provide a needle wherein the dog-bone cut pattern has a portion 14 that can be shaped differently, curved, V-shaped, Z-shaped, W-shaped or the like (see at least par 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the dog-bone cut pattern, as taught by Chin, has a portion that is generally “U” shaped as claimed in order to provide render the needle zone relatively more flexible (see at least par 0025 of Lenker) using a radial slot that is shaped differently since doing so would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 14, Clancy discloses a needle 700 wherein the needle 700 has a length that is sufficiently long so that only the distal end of the needle 700 extends from the bronchoscope during tissue sampling (see at least fig. 1 and par 0019).
In regards to claim 15, Clancy discloses a needle 700 wherein the needle 700 has a length that is sufficiently long so that only the fourth zone 798 of the needle 700 extends from the bronchoscope during tissue sampling (see at least fig. 1 and par 0019).
In regards to claim 21, Clancy discloses a needle 700 comprising: 
a walled lumen including a proximal end and a distal end having a cutting tip;
a plurality of stiffness zones (775, 785, 795) located between the proximal end 

    PNG
    media_image1.png
    802
    472
    media_image1.png
    Greyscale

and the distal end, each stiffness zone of the plurality of stiffness zones including a different stiffness, wherein the different stiffnesses are generated by different cut patterns extending through the walled lumen including includes a first spiral cut pattern 775, a second spiral cut pattern 785, and third spiral cut pattern 795; (see at least fig. 7 and par 0043-0044).
Clancy discloses a needle 700, as described above, that fails to explicitly teach a needle comprising a dog- bone cut pattern including a first movable piece opposing a second movable piece, wherein the first movable piece including a tongue portion extending into a groove portion in the second movable piece. 
However, Lenker teaches that it is known to provide a needle comprising a dog-bone cut pattern (14, 15) including a first movable piece 79 opposing a second movable piece 79, wherein the first movable piece 79 including a tongue portion 81 extending into a groove portion 82 in the second movable piece 79 (see at least abstract, figs. 2, 5 & 14-15, and par 0025-0026 & 0057-0058). 
Therefore, since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle of Clancy with a dog-bone cut pattern including a first movable piece opposing a second movable piece, wherein the first movable piece including a tongue portion extending into a groove portion in the second movable piece as taught by Lenker since such a modification would amount to applying a known technique (i.e. as taught by Lenker) to a known device (i.e. as taught by Clancy) ready for improvement to achieve a predictable result such as rendering the needle zone flexible while minimizing lateral movement or increasing torsional resistance to torque or side-to-side motion of the needle in the flexible zone (see at least par 0020 & 0033 of Lenker)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 23, Clancy discloses a needle that fails to explicitly teach a needle wherein the dog-bone cut pattern has a portion that is generally “U” shaped. However, Lenker teaches that it is known to provide a needle wherein the second movable piece 79 of the dog-bone cut pattern includes a generally “U” shaped portion 82 (see at least figs. 14-15). Therefore, since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052) and Lenker teaches that it is known to provide a needle wherein the dog-bone cut pattern has a portion 14 that can be shaped differently, curved, V-shaped, Z-shaped, W-shaped or the like (see at least par 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the dog-bone cut pattern has a portion that is generally “U” shaped as taught by Lenker in order to provide render the needle zone relatively more flexible (see at least par 0025 of Lenker) using a radial slot that is shaped differently since doing so would impart enhanced flexibility to the needle for navigating through tortuous pathways.
Claim(s) 9 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (‘580) in view of Lenker (‘784) further in view of Chin et al. (US 2009/0062871) (“Chin” hereinafter).
In regards to claim 9, Clancy as modified by Lenker discloses a needle that fails to explicitly teach a needle wherein the first spiral cut pattern has a scribe pitch ranging from about 0.01 mm to about 0.3 mm, a scribe kerf ranging from about 0.1 mm to about 1 mm, or a combination thereof. However, Chin teaches that it is known to provide a cannula wherein the spiral cut pattern has a scribe kerf ranging from about 0.1 mm to about 1 mm (i.e., slot width of about 0.004” to about 0.020”) (see at least par 0110). Therefore, since Clancy discloses that the cuts may be set at any pitch (see at least par 0046-0047), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker wherein the first spiral cut pattern, as taught by Clancy, has a scribe kerf ranging from about 0.1 mm to about 1 mm as taught by Chin since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 27, Clancy as modified by Lenker discloses a needle that fails to explicitly teach a needle wherein the first spiral cut pattern has a scribe pitch ranging from about 0.01 mm to about 0.3 mm, a scribe kerf ranging from about 0.1 mm to about 1 mm, or a combination thereof. However, Chin teaches that it is known to provide a cannula wherein the spiral cut pattern has a scribe kerf ranging from about 0.1 mm to about 1 mm (i.e., slot width of about 0.004” to about 0.020”) (see at least par 0110). Therefore, since Clancy discloses that the cuts may be set at any pitch (see at least par 0046-0047), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker wherein the first spiral cut pattern, as taught by Clancy, has a scribe kerf ranging from about 0.1 mm to about 1 mm as taught by Chin since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
Moreover, Clancy as modified Lenker and Chin discloses a needle that fails to explicitly teach a needle wherein the second spiral cut pattern has a scribe pitch ranging from about 1 mm to about 10 mm, a scribe kerf ranging from about 0.005 mm to about 1 mm, or a combination thereof. However, Lenker teaches that it is known to provide a cannula wherein the spiral cut pattern has a scribe pitch ranging from about 1 mm to about 10 mm (i.e., the spacing between slot 14 is about 0.02” to about 1”) that can vary such that increased spacing increases the minimum radius of curvature achieved by compression of the radial slots 14 while decreased spacing allows for a smaller minimum radius of curvature (see at least par 0025). Therefore, since Clancy discloses that the cuts may be set at any pitch (see at least par 0046-0047), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker and Chin wherein the second spiral cut pattern, as taught by Clancy, has a scribe kerf ranging from about 0.005 mm to about 1 mm as claimed in order to allow for a smaller minimum radius of curvature achieved by compression of the radial slots since Lenker teaches that an increased spacing between slots increases the minimum radius of curvature achieved by compression of the radial slots while a decreased spacing between slots allows for a smaller minimum radius of curvature.
Claim(s) 12, 18-19, 22 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (‘580) in view of Lenker (‘784) further in view of Maguire et al. (US 2016/0361088) (“Maguire” hereinafter). 
In regards to claim 12, Clancy as modified by Lenker discloses a needle that fails to explicitly teach a needle further comprising a plurality of  generally "H" shaped cuts along a side of the walled lumen opposing the tongue portion and the groove portion of the plurality of dog-bone cut patterns. However, Maguire teaches that it is known to provide a needle 105-f further comprising a plurality of generally "H" shaped cuts (835, 840) along a side of the walled lumen opposing the plurality of dog-bone cut patterns (835-a, 840) (see at least figs. 8B and par 0096-0099). Therefore, since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052) and Lenker teaches that the radial slots 14 can be shaped differently, curved, V-shaped, Z-shaped, W-shaped or the like (see at least par 0026 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker further comprising a plurality of  generally "H" shaped cuts along a side of the walled lumen, as taught by Maguire, opposing the tongue portion and the groove portion, as taught by Lenker, of the plurality of dog-bone cut patterns as taught by Maguire in order to impart a flexural bias into the second zone so that the second zone bends more easily in one direction than the other (see at least par 0097 of Maguire).
In regards to claim 18, Clancy as modified by Lenker discloses a needle 700, as described above in claim 12, that fails to explicitly teach a needle wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns. However, Maguire teaches that it is known to provide a medical device wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns (835, 840) and a second plurality of dog-bone cut patterns (835-a, 840), wherein the first plurality of dog-bone cut patterns (835, 840) being located 180º from the second plurality of dog-bone cut patterns (835-a, 840) (see at least figs. 8B and par 0096-0099). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns as taught by Maguire since such a modification would amount to applying a known technique (i.e. as taught by Maguire) to a known device (i.e. as taught by Clancy/Lenker) ready for improvement to achieve a predictable result such as imparting a flexural bias into the second zone so that the second zone bends more easily in one direction than the other (see at least par 0097 of Maguire)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, Clancy as modified by Lenker discloses a needle 700, as described above in claim 12, that fails to explicitly teach a needle wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns. However, Maguire teaches that it is known to provide a medical device wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns (835, 840) and a second plurality of dog-bone cut patterns (835-a, 840), wherein the first plurality of dog-bone cut patterns (835, 840) being located 180º from the second plurality of dog-bone cut patterns (835-a, 840) (see at least figs. 8B and par 0096-0099). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns as taught by Maguire since such a modification would amount to applying a known technique (i.e. as taught by Maguire) to a known device (i.e. as taught by Clancy/Lenker) ready for improvement to achieve a predictable result such as imparting a flexural bias into the second zone so that the second zone bends more easily in one direction than the other (see at least par 0097 of Maguire)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 22, Clancy as modified by Lenker discloses a needle that fails to explicitly teach a needle further comprising a plurality of  generally "H" shaped cuts along a side of the walled lumen opposing the tongue portion and the groove portion of the plurality of dog-bone cut patterns. However, Maguire teaches that it is known to provide a needle 105-f further comprising a plurality of  generally "H" shaped cuts (835, 840) along a side of the walled lumen opposing the plurality of dog-bone cut patterns (835-a, 840) (see at least figs. 8B and par 0096-0099). Therefore, since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052) and Lenker teaches that the radial slots 14 can be shaped differently, curved, V-shaped, Z-shaped, W-shaped or the like (see at least par 0026 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker further comprising a plurality of  generally "H" shaped cuts along a side of the walled lumen, as taught by Maguire, opposing the tongue portion and the groove portion, as taught by Lenker, of the plurality of dog-bone cut patterns as taught by Maguire in order to impart a flexural bias into the second zone so that the second zone bends more easily in one direction than the other (see at least par 0097 of Maguire).
In regards to claim 24, Clancy as modified by Lenker discloses a needle 700, as described above in claim 12, that fails to explicitly teach a needle wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns. However, Maguire teaches that it is known to provide a medical device wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns (835, 840) and a second plurality of dog-bone cut patterns (835-a, 840), wherein the first plurality of dog-bone cut patterns (835, 840) being located 180º from the second plurality of dog-bone cut patterns (835-a, 840) (see at least figs. 8B and par 0096-0099). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns as taught by Maguire since such a modification would amount to applying a known technique (i.e. as taught by Maguire) to a known device (i.e. as taught by Clancy/Lenker) ready for improvement to achieve a predictable result such as imparting a flexural bias into the second zone so that the second zone bends more easily in one direction than the other (see at least par 0097 of Maguire)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (‘580) in view of Lenker (‘784) further in view of Waxman et al. (US 2006/0189891) (“Waxman” hereinafter).
In regards to claim 16, Clancy as modified by Lenker discloses a needle 700, as described above in claim 1, that fails to explicitly teach a needle further comprising wherein the distal tapered tip includes an opening, wherein a second plane defines the opening, and wherein the first plane and the second plane are perpendicular.  However, Waxman teaches that it is known to provide a needle wherein the distal tapered tip includes an opening 93, wherein a second plane defines the opening 93, and wherein the first plane and the second plane are perpendicular (see at least figs. 7C & 7E and par 0072 & 0076-0077). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker wherein the distal tapered tip includes an opening, wherein a second plane defines the opening, and wherein the first plane and the second plane are perpendicular as taught by Waxman in order to provide a needle that includes a preformed bend that would permit tissue capture from a location on the side of the needle.
In regards to claim 17, Clancy as modified by Lenker discloses a needle 700, as described above in claim 16, that fails to explicitly teach a needle further comprising a longitudinal axis, wherein a normal vector of the second plane and the longitudinal axis are unparallel. However, Waxman teaches that it is known to provide a needle further comprising a longitudinal axis, wherein a normal vector of the second plane and the longitudinal axis are unparallel (see at least figs. 7C & 7E and par 0072 & 0076-0077). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Lenker further comprising a longitudinal axis, wherein a normal vector of the second plane and the longitudinal axis are unparallel as taught by Waxman in order to provide a needle that includes a preformed bend that would permit tissue capture from a location on the side of the needle.
Claim(s) 20 & 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (‘580) in view of Lenker (‘784) further in view of Hoffman (US 2014/0276051).
In regards to claim 20, Clancy as modified by Lenker discloses a needle 70, as described in above in claim 1, that fails to explicitly teach a needle wherein the grooves of the location pattern of extend through the sharpened edge of the tapered tip. However, Hoffman teaches that it is known to provide a needle wherein the grooves of the location pattern 2059 extend through the sharpened edge of the tapered tip (see at least figs. 23A-B and par 0080-0081 & 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle of Clancy as modified by Lenker wherein the grooves of the location pattern of the tapered distal tip extend through the sharpened edge of the tapered tip as taught by Hoffman in order to include signature markers that will enhance the visibility of the needle, particularly at the distal tip.
In regards to claim 25, Clancy as modified by Lenker discloses a needle 70, as described in above in claim 1, that fails to explicitly teach a needle wherein the distal end includes a location pattern. However, Hoffman teaches that it is known to provide a needle wherein the distal end includes a location pattern 2059 (see at least figs. 23A-B and par 0080-0081 & 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle of Clancy as modified by Lenker wherein the distal end includes a location pattern as taught by Hoffman in order to include signature markers that will enhance the visibility of the needle, particularly at the distal tip.
In regards to claim 26, Clancy as modified by Lenker discloses a needle 70, as described in above in claim 1, that fails to explicitly teach a needle wherein the location pattern extends through a sharpened edge of the cutting tip. However, Hoffman teaches that it is known to provide a needle wherein t the location pattern 2059 extend through the sharpened edge of the cutting tip (see at least figs. 23A-B and par 0080-0081 & 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle of Clancy as modified by Lenker wherein the location pattern extends through a sharpened edge of the cutting tip as taught by Hoffman in order to include signature markers that will enhance the visibility of the needle, particularly at the distal tip.
Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. Applicant contends that “Clancy would seem to teach away from using Lenker's single plane cut pattern within zone/section 785. Clancy specifically requires that section 785 (Clancy's section that could be compared to the recited second zone) have the highest degree of flexibility.3 There is nothing within the available record to suggest that Lenker's cut pattern would (or even could) provide "the highest degree of flexibility" in comparison to those discussed within Clancy. Rather, the fact that Lenker's cut pattern appears to limit flexibility to a single plane would prevent a person of ordinary skill from choosing to replace any of the flexibility mechanisms taught by Clancy with Lenker's-as the result would be something less flexible. Accordingly, contrary to at least a portion of the alleged motivation (e.g., achieving a predictable result such as rendering the needle zone relatively more flexible), incorporating Lenker's design into Clancy would have the opposite result-as it would limit flexibility to a single plane.” The Office respectfully traverses. Paragraph 0043 of Clancy, which Applicant relies upon, in fact, teaches that “[t]he distal portion of the cannula comprising the apertures in FIG. 7 is depicted with three sections (775, 785, and 795)…The proximal section (775) and the distal section (795) comprising the apertures may be less flexible than the middle section (785)…the middle section (785) may be more flexible than the proximal section (775) and the distal section (795)…” [emphasis added]. Moreover, Clancy also teaches at par 0044 thereof that “[d]ifferent iterations of aperture patterns may be used in accordance with any aspect of the presently disclosed needle and/or cannula.” Therefore, Clancy’s teachings in paragraph 0043 thereof is hardly construable as a teaching away since Clancy merely set forth an alternative or exemplary embodiment without criticizing, discrediting or otherwise discouraging the solution claimed.
	In view of the foregoing, the rejections over at least Clancy are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791